Citation Nr: 0335808	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  97-23 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement of service connection for a nervous 
disorder to include schizophrenia.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2002, the veteran's claim of service connection 
for dermatophytosis was denied.  Since the December 2002 
decision, the veteran has submitted documentation printed in 
Spanish which has been translated pursuant to the Board's 
instruction.  The translated documentation provides 
information regarding the veteran's treatment providers and 
allegations relating to his claim of service connection for 
post-traumatic stress disorder (PTSD).  The RO should 
consider this documentation as it relates to the veteran's 
claims of service connection for dermatophytosis and PTSD.



FINDINGS OF FACT

1.  The RO has completed sufficient development to address 
the limited issue of whether new and material evidence has 
been received to reopen a claim of service connection for a 
nervous disorder.

2.  In June 1973, the RO denied the veteran's claim of 
service connection for a nervous disorder; the veteran did 
not appeal this determination, and it is final. 

3.  Evidence received since the June 1973 denial is new, 
relevant to the matter at hand, and so significant that it 
must be addressed with all of the evidence of record in order 
to fairly adjudicate the claim. 



CONCLUSIONS OF LAW

1.  The June 1973 RO decision denying service connection for 
a nervous disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2003).

2.  New and material evidence has been received since the 
June 1973 denial, and the claim is reopened.  38 U.S.C.A. §§ 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the favorable new and material 
evidence decision, further discussion of VCAA is not 
necessary at this point.

I.  Factual Background

The veteran's service medical records do not reflect any 
treatment or complaints of a psychosis including a nervous 
disorder while in service.  In December 1972, the veteran 
filed a claim of service connection for a nervous disorder.  
A treatment record from Montrose VA Hospital provided that 
the veteran was admitted to the hospital in November 1972 for 
a nervous disorder.  An examiner diagnosed schizophrenia, 
undifferentiated type with paranoid features in remission.  
The veteran was subsequently discharged in December 1972.  In 
February 1973, the RO denied the veteran's claim of service 
connection on the grounds that there was no evidence of a 
psychosis in service or within one year from the date of 
separation from service.

In May 1973, the veteran filed another claim of service 
connection for a nervous disorder which was treated as a 
claim to reopen; subsequently, in June 1973, the RO 
disallowed the claim because of the veteran's failure to 
submit new and material evidence.

In May 1975, the veteran submitted a statement that he was 
receiving Social Security Administration (SSA) benefits for a 
"severe nervous condition."  In September 1975, the veteran 
filed a claim of service connection for a nervous condition 
which was treated as a claim to reopen.  The veteran was 
afforded a VA examination in December 1975 for a psychiatric 
evaluation.  The diagnosis was schizophrenia, chronic, 
undifferentiated type; however, the examiner did not provide 
an opinion as to etiology.  The RO denied the veteran's claim 
to reopen in March 1996 on the basis that he had failed to 
submit new and material evidence to reopen his claim.

Subsequent to the March 1996 denial, the veteran submitted a 
portion of a decision from the SSA Office of Hearings and 
Appeals which stated, in pertinent part, that the medical 
records established diagnoses of PTSD and generalized anxiety 
disorder.  The veteran also submitted private medical 
treatment records from F.S. DuBois Center dated in 1993 
through 1994 which showed treatment for generalized anxiety 
disorder.  A September 1996 decision, again, denied the 
veteran's claim to reopen his claim of service connection for 
a nervous disorder.  The veteran duly appealed.

Upon perfecting his appeal, the veteran submitted an 
examination report from Dr. Volle performed for the Bureau of 
Disability Determination dated in September 1993 which 
provided a diagnosis of PTSD and generalized anxiety 
disorder.  The veteran also submitted treatment records from 
his private physician Dr. Maldonado dated September 1999 
through December 2000.

A Supplemental Statement of the Case was issued in October 
2002 which, again, denied the veteran's claim to reopen on 
the basis that he had failed to submit new and material 
evidence to reopen his claim of service connection for a 
nervous disorder.

II.  Laws and Regulations

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108 (West 
2002); see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2003).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

III.  Analysis

The veteran submitted his initial claim of service connection 
for a nervous disorder in December 1972.  In February 1973, 
the RO denied the veteran's claim of service connection for a 
nervous disorder on the grounds that the condition was not 
noted in service and was not diagnosed within the presumptive 
period of one year after separation from service.  The 
veteran, again, submitted a claim of service connection for a 
nervous disorder which was subsequently denied in June 1973.  
The appellant did not initiate an appeal of that decision.  
Therefore, the RO's decision of June 1973 is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2003).

Evidence of record at the time of the June 1973 denial 
consisted of the veteran's service medical records and a 
treatment record from Montrose VA Hospital.  

Evidence received since the June 1973 decision is new and 
material.  Specifically, since the prior denial, the RO 
received the December 1975 VA examination, a portion of a SSA 
Decision, private treatment records from F.S. DuBois Center, 
an examination report from Dr. Volle, and private treatment 
records from Dr. Maldonado.  Such information is vital to the 
veteran's claim and is new and material within the meaning of 
VA regulations.  38 C.F.R. § 3.156(a) (2003).  Accordingly, 
this evidence bears "directly and substantially" on the 
issue at hand, and the veteran's claim of entitlement to 
service connection for a nervous disorder is reopened.  
38 U.S.C.A. § 5108 (West 2002).  

For reasons described in further detail below, additional 
development on the veteran's claim is warranted.  The 
reopening of the veteran's claim, therefore, represents only 
a partial grant of the benefits sought on appeal.


ORDER

As new and material evidence has been received, the claim of 
service connection for a nervous disorder is reopened.  To 
that extent only, the appeal is granted at the present time.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.

In light of the VCAA, the Board has determined that further 
evidentiary development is necessary in this case.  The Board 
notes that the veteran has indicated that he is currently 
receiving Social Security Administration (SSA) disability 
benefits for a nervous disorder.  The RO should, therefore, 
request these records from the SSA.

Additionally, the Board finds that a VA examination 
addressing the etiology of the veteran's nervous disorder is 
warranted.  38 C.F.R. § 3.159(c)(4) (2003).  Although the 
veteran was afforded a VA examination in December 1975, the 
examiner failed to express an opinion as to whether it is at 
least as likely as not that the veteran's nervous disorder is 
etiologically related to service or manifested itself during 
service or within the presumptive period.  Although the 
veteran's service medical records do not note a psychosis 
while in service, the veteran was diagnosed with 
schizophrenia fifteen months after separation from service.  
Therefore, the Board finds that a "nexus" medical 
examination is necessary.  

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Federal 
Circuit found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, because this case is being remanded for 
additional development, the RO must take this opportunity to 
inform the veteran of the requisite time allowed to respond 
to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
The VCAA notice should also be in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

2.  The RO should contact the veteran and 
request that he clarify whether he wants 
to appoint a new representative.

3.  The RO should take all necessary 
steps to obtain the veteran's SSA 
records.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
file.

4.  The veteran should be scheduled for 
a VA medical examination for the 
purpose of determining the etiology of 
his claimed nervous disorder.  The RO 
should forward the veteran's claims 
file to the VA examiner.  This examiner 
should review the entire claims file 
and provide an opinion as to the likely 
date of onset of the veteran's nervous 
disorder and whether it is at least as 
likely as not that the nervous disorder 
is etiologically related to any 
findings noted in service or within the 
one year presumptive period following 
service.  All opinions and conclusions 
expressed must be supported by a 
complete rationale in a report.  If an 
opinion can not be expressed without 
resort to speculation, the examiner 
should so indicate.

5.  Then, after ensuring that all 
requested development has been 
completed, the RO should readjudicate 
the veteran's claims of entitlement to 
service connection for a nervous 
disorder.  In this issuance, the RO 
should provide the provisions of 
38 C.F.R. §§ 3.102 and 3.159 (2003).  
If the determination of this claim 
remains unfavorable to the veteran, the 
RO must issue a Supplemental Statement 
of the Case and provide him a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



